DAVIS, District Judge,
did not concur, with a view to bring the question solemnly before the supreme court; so it was certified to the supreme court, as upon a division of the judges.
NOTE, Reversed by supreme court. 1 Wheat. [14 U. S.] 415. See. also, U. S. v. Hudson, 7 Craneh [11 TJ. S.] 32.. But see the judgment, where the point seems left still unsettled. The attorney general declined arguing the ease, because he considered the point as decided in U. S. v. Hudson. The majority of the court were willing to hear the argument, but no counsel appeared for the defendant. The decision was reversed on the authority of the case in 7 Craneh [11 U. S.]. See, also, U. S. v. Bevans, 3 Wheat. [16 U. S.] 336; U. S. v. Wiltberger, 5 Wheat. [18 U. Sj 76; Smith v. Jackson [Case No. 13,0043. See 1 Kent, Comm. 334r-343.